Citation Nr: 1718732	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the New Hampshire National Guard and had a period of active duty for training from June 1994 to September 1994 and from July 1995 to December 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that granted an increased rating of 20 percent, but no higher, for the Veteran's low back strain with sciatica.  The Veteran appealed that decision to the Board.

In November 2015, the Board denied a rating in excess of 20 percent for the Veteran's low back strain with sciatica.  However, the Board also determined that pursuant to an October 2012 correspondence from the Veteran, in which she stated that she had been unable to work since 2009/2010 due to her service-connected disability, it had jurisdiction to consider the claim of entitlement to a TDIU as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The claim of entitlement to TDIU was thus remanded for additional development.

During the pendency of this appeal, in April 2016 and February 2017, the Veteran filed claims for a right hip condition, right knee condition, and a depressive disorder.  Service connection was granted for these conditions in August 2016 and April 2017.  


FINDING OF FACT

The Veteran is unemployable due to her service-connected major depressive disorder (MDD), low back strain with sciatica, right knee retropatellar pain syndrome with arthritis, right hip bursitis, right hip limitation of extension, and right hip limitation of flexion; all of which are a combined rating of 80 percent disabling, with MDD rated as 70 percent disabling. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's claim of entitlement to a TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provision of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim of entitlement to a TDIU.  

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.  




II.  Entitlement to TDIU

A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran's 70 percent disability rating for major depressive disorder, recurrent, severe, without psychotic features (MDD) meets the schedular criteria for TDIU. The Veteran is also service connected for a low back strain with sciatica, right knee retropatellar pain syndrome with arthritis, right hip bursitis, right hip limitation of extension, and right hip limitation of flexion.  The Veteran's combined disability rating is 80 percent.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of her service-connected disability.

In an October 2012 correspondence, the Veteran stated that she had to quit working at Walmart due to problems with her back, hips, and knee.  

At an April 2013 VA examination, the examiner found that the low back strain with sciatica impacted the Veteran's ability to work because of the pain associated with increased activity, bending and lifting, and prolonged standing.  The examiner also noted that the Veteran was on pain medications that caused drowsiness and interfered with mental alertness.  The examiner opined that the Veteran was capable of part-time sedentary work with a flexible schedule to allow for sick time/rest with flares of pain and when pain medications need to be taken.  

In a June 2016 VA examination for the right hip and right knee, the examiner found that the conditions impacted the Veteran's ability to perform occupational task because the Veteran's right hip and knee conditions affected the ability to perform moderate to heavy lifting, prolonged sitting, prolonged standing, and repetitive movement.  

At a March 2017 VA examination for mental disorders, the Veteran stated that she struggled with activities of daily living, including bathing, as a result of her low back strain with sciatica.  Also, as a result of her back injury and medications for pain, the Veteran reported that her ability to drive had been significantly reduced.  The Veteran stated that she had worked for Walmart for ten years, but continued to be limited in her duties.  The Veteran stated that she currently was not able to work due to limitations on sitting, standing, and lifting.  

At the March2017 VA examination, the examiner noted that the Veteran's MDD symptoms caused occupational and social impairment with reduce reliability and productivity resulting from depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), suicidal ideation, and neglect of personal appearance and hygiene.  The examiner observed that the Veteran was in constant pain and was physically uncomfortable, needing to move and re-settle a number of times throughout their interview/examination, which did not appear to be done for dramatic emphasis.  Also, the examiner observed that although the Veteran's clothes were clean and appropriate, she still appeared disheveled.  The examiner noted that the Veteran admitted that she had not showered in days because it was hard to move and bend.  The examiner opined that it was difficult for the Veteran to find employment.  

The Board finds that the Veteran is unemployable and unable to follow a substantially gainful occupation as a result of service-connected disabilities.  The medical records support the Veteran's statements that her disabilities affect her ability to sit, stand, lift, or perform repetitive movements.  Furthermore, the Veteran's pain medications cause the Veteran to be drowsy and affect her mental alertness.  Finally, the Veteran's MDD causes occupational impairment with memory loss, difficulty with relationships, and difficulty in adapting to stressful circumstances.  Although the April 2013 examiner indicated that the Veteran would be capable of part-time sedentary work, there is nothing in the record to indicate that the Veteran can sit, stand, stay mentally alert, or perform tasks reliably and productively to secure or maintain a substantially gainful occupation that is sedentary in nature.  See also 38 C.F.R. § 4.16(a) (stating that marginal employment shall not be considered substantially gainful employment).

Accordingly, in light of the favorable medical opinions regarding the Veteran's entitlement to TDIU, as well as the Veteran's statements, the Board finds the preponderance of the evidence supports a grant of entitlement to TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.


ORDER

Entitlement to TDIU is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


